DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed on 13 January 2022.
Claims 20 – 28 are pending. Claims 29 – 35 are withdrawn due to a restriction requirement.  Claims 1 – 19 are cancelled by Applicant.

Election/Restrictions
Applicant's election without traverse of claims 20 – 28 in the reply filed on 13 January 2022 is acknowledged.
Claims 29 – 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process (claims 29 – 34) and a nonelected apparatus (claim 35), there being no allowable generic or linking claim.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 October 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
Figures 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings include the following reference characters not mentioned in the description:
13, 17, 18, 19, 161 and 161 (fig. 1).  

The drawings are objected to because figures 2 and 4 show a current pulse, shown as a square wave, applied to a motor of a drilling tool and then, after the current pulse ends, a responding torque, shown as a rising and falling curve, applied to a fastener.  The objection is that the drawings appear contrary to what is known.  If current were applied to the motor, then the torque applied to the fastener would begin at the same time as the application of current to the motor – not after the current pulse ends.  This is because the application of current to the motor would immediately drive the motor and at the moment the motor is driven, torque would be applied to the fastener.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20 – 28 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 20, line 10, the limitation, “a width of the torque pulse”, fails to comply with the enablement requirement because figures 2 and 4 show a current pulse, 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoelzle et al. (WO 99/62675 A1).

    PNG
    media_image1.png
    311
    592
    media_image1.png
    Greyscale


Regarding claim 20, Stoelzle discloses an electric pulse tool (1, fig. 1) configured to deliver torque in pulses on an output shaft thereof, the electric pulse tool comprising: 
an electric motor (5, fig. 1) configured to drive the output shaft (6, fig. 1); and 
a processor (Pg. 4, ll. 153 – 154 of the Stoelzle translation describes control unit 9 comprising a microprocessor and appropriate data processing programs wherein the examiner construes the microprocessor of Stoelzle as the claimed “processor”) and a memory storing instructions (pg. 4, ll. 153 – 154 of the Stoelzle translation describes control unit 9 comprising a microprocessor and appropriate data processing programs wherein the examiner construes the appropriate data processing programs of Stoelzle as the claimed “a memory storing instructions”) that are executable by the processor to control the electric pulse tool to perform operations including, for each of a plurality of periods: 
providing a current pulse to the electric motor during a current-on time interval (Pg. 5, ll. 188 – 190 of the Stoelzle translation and fig. 3 in the top diagram describes and shows current pulses 22 fed to motor 5 wherein the current-on time interval is the time interval plotted on the abscissa during current pulse 22); 
pausing a current feed to the electric motor after the current-on time interval until an end of the torque pulse (Fig. 3 in the top diagram shows the current feed construed as the current fed to motor 5 during current pulse 22 paused after the current-on time interval until the end of the torque pulse as shown in the bottom diagram of fig. 3 when the speed of motor 5 is reduced to zero via inertia); 
determining a width of the torque pulse (Pg. 5, l. 196 – pg. 6, l. 217 of the Stoelzle translation describes the width of the torque pulse, as shown in fig. 3 in the bottom diagram, determined when the speed of motor 5 rises steeply from zero during current pulse 22 until the speed of motor 5 returns to zero via inertia during pulse pause 23 at which point a new current pulse 22 is emitted.  Furthermore, pg. 4, ll. 155 – 159 of the Stoelzle translation also describes adjustment device 16 able to set the current pulse 22 to motor 5 and set the pulse/pause ratio wherein one pulse/pause equals one torque pulse as shown in fig. 3 in the bottom diagram.  The examiner construes that if the current pulse 22 to motor 5 can be set and is known, and the pulse/pause ratio, which equates to one torque pulse, can be set to a specific ratio, the torque pulse can be determined); and 
continuing pausing the current feed to the electric motor during a pause interval from the end of the torque pulse. (The examiner defines “a pulse interval” as an interval starting at an initial current pulse 22 and ending at the start of the next current pulse 22.  While the embodiment shown in fig. 3 describes starting a new current pulse 22 immediately after the speed of motor 5 returns to zero via inertia and the torque returns to zero during pulse pause 23 as described in pg. 5, l. 196 – pg. 6, l. 217 of the Stoelzle translation, pg. 2, ll. 38 – 41 of the Stoelzle translation suggests that the pulse pause can exceed the inertia range of the motor or, in other words, the pulse pause can continue after the speed of motor 5 returns to zero via inertia and after the torque returns to zero).
wherein the pause interval is determined based on the width of the torque pulse, such that a wider torque pulse results in a wider pause interval and a narrower torque pulse results in a shorter pause interval (The plain meaning of the term “torque” is “a twisting force that tends to cause rotation” – Merriam Webster dictionary, wherein torque within the electric pulse tool of Stoelzle is directly related to the rotation of motor 5.  Pg. 5, l. 196 – pg. 6, l. 217 of the Stoelzle translation describes the width of the torque pulse, as shown in fig. 3 in the bottom diagram, determined when the speed of motor 5 rises steeply from zero during current pulse 22 until the speed of motor 5 returns to zero via inertia after pulse pause 23 wherein pause length 23 is determined based on the amount of time for the speed of motor 5 to reach zero via inertia; however, since torque is directly related to the rotation of motor 5, the width of the torque pulse can alternately be determined when the torque rises steeply from zero during current pulse 22 until the torque returns to zero after pulse pause 23 wherein pause length 23 is determined based on the amount of time for the torque to reach zero.  Pg. 4, ll. 155 – 159 of the Stoelzle translation also describes adjustment device 16 able to set the current pulse 22 to motor 5 and set the pulse/pause ratio wherein one pulse 22/pause 23 equals one torque pulse as shown in fig. 3 in the bottom diagram.  Thus, if adjustment device 16 is set to a longer current pulse 22 to motor 5, the pulse 22/pause 23, which equals one torque pulse as shown in fig. 3 in the bottom diagram, would be wider.  This is because the speed of the motor would be higher due to the longer current pulse 22 and thus it would take longer for the speed of the motor to reduce to zero via inertia.  In the same way, pause length 23 would be longer or have a wider pause interval because of the longer amount of time for the speed of the motor and the torque to reach zero.  Conversely, if adjustment device 16 is set to a shorter current pulse 22 to motor 5, the pulse 22/pause 23, which equals one torque pulse as shown in fig. 3 in the bottom diagram, would be narrower.  This is because the speed of the motor would be lower due to the shorter current pulse 22 and it would take less time for the speed of the motor to reduce to zero via inertia.  In the same way, pause length 23 would be narrower or have a shorter pause interval because of the shorter amount of time for the speed of the motor and the torque to reach zero).

Regarding claim 21, Stoelzle further discloses the width of the torque pulse is determined based on an interval from a first point in time when the electric pulse tool starts to transfer energy on the output shaft to a second point in time when the electric pulse tool stops transferring energy on the output shaft (Pg. 5, l. 196 – pg. 6, l. 217 of the Stoelzle translation describes the width of the torque pulse, as shown in fig. 3 in the bottom diagram, determined when the speed of motor 5 rises steeply from zero during current pulse 22 until the speed of motor 5 returns to zero via inertia during pulse pause 23 at which point a new current pulse 22 is emitted.  The examiner construes the speed of motor 5, either directly or indirectly via gears, causes a speed of output shaft 6 wherein a non-zero speed in motor 5 would cause a non-zero speed in output shaft 6 and a zero speed in motor 5 would cause a zero speed in output shaft 6.  Thus, the width of the torque pulse, as shown in fig. 3 in the bottom diagram, can also be determined when the speed of output shaft 6 rises steeply from zero during current pulse 22 until the speed of output shaft 6 returns to zero via inertia of motor 5 during pulse pause 23 at which point a new current pulse 22 is emitted).

Regarding claim 22, Stoelzle further discloses the pause interval is a predetermined factor of the width of the torque pulse minus the current-on time interval (Pg. 5, l. 196 – pg. 6, l. 217 of the Stoelzle translation describes the width of the torque pulse, as shown in fig. 3 in the bottom diagram, determined when the speed of motor 5 rises steeply from zero during current pulse 22 until the speed of motor 5 returns to zero via inertia after pulse pause 23 wherein pause length 23 is determined based on the amount of time for the speed of motor 5 to reach zero via inertia.  Pg. 4, ll. 155 – 159 of the Stoelzle translation also describes adjustment device 16 able to set the current pulse 22 to motor 5 and set the pulse/pause ratio wherein one pulse 22/pause 23 equals one torque pulse as shown in fig. 3 in the bottom diagram.  Thus, if adjustment device 16 is set to a longer current pulse 22 to motor 5, the pulse 22/pause 23, which equals one torque pulse as shown in fig. 3 in the bottom diagram, would be wider.  This is because the speed of the motor would be higher due to the longer current pulse 22 and thus it would take longer for the speed of the motor to reduce to zero via inertia.  In the same way, pause length 23 would be longer or have a wider pause interval because of the longer amount of time for the speed of the motor and the torque to reach zero.  Conversely, if adjustment device 16 is set to a shorter current pulse 22 to motor 5, the pulse 22/pause 23, which equals one torque pulse as shown in fig. 3 in the bottom diagram, would be narrower.  This is because the speed of the motor would be lower due to the shorter current pulse 22 and it would take less time for the speed of the motor to reduce to zero via inertia.  In the same way, pause length 23 would be narrower or have a shorter pause interval because of the shorter amount of time for the speed of the motor and the torque to reach zero.  Thus, the pause interval varies and depends on the amount of time for the speed of the motor to reduce to zero via inertia during current pause 23 or, in other words, the width of the torque pulse, as shown in fig. 3 in the bottom diagram, minus the current pulse 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 – 24 and 26 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stoelzle, in view of Ito (US 6,680595 B2).

Regarding claim 23, Stoelzle discloses the invention as recited in claim 20.
Stoelzle does not explicitly disclose a torque sensor, wherein the transfer of energy on the output shaft is determined based on a determined torque on the output shaft.
However, Ito teaches a torque sensor (13, fig. 1), wherein the transfer of energy on the output shaft (15, fig. 1) is determined based on a determined torque on the output shaft (15) (Col. 3, ll. 49 – 54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric pulse tool, as disclosed by Stoelzle, with a torque sensor, wherein the transfer of energy on the output shaft is determined based on a determined torque on the output shaft, as taught by Ito, with the motivation to automatically tighten a screw joint to a predetermined torque as required by a work operation on a workpiece.

Regarding claim 24, Stoelzle, as modified by Ito, discloses the invention as recited in claim 23.
Stoelzle does not explicitly disclose the transfer of energy on the output shaft is determined to have stopped when the determined torque reaches essentially zero.  
However, Ito teaches the transfer of energy on the output shaft (15, fig. 1) is determined to have stopped when the determined torque reaches essentially zero (Col. 3, ll. 49 – 54 describes torque sensor 13 reads fastener torque TQ from output shaft 15 wherein fig. 6 shows when or at the same time the torque is essentially zero, motor rotation speed is zero. Please note, the examiner construes motor speed, either directly or indirectly via gears, causes a speed of output shaft 15 wherein a non-zero motor speed would cause a non-zero speed in output shaft 15 and a zero motor speed would cause a zero speed in output shaft 15, thus the motor rotation speed of zero is deemed as equivalent as speed of the output shaft is zero and the transfer of energy on the output shaft is zero or stopped).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric pulse tool, as disclosed by Stoelzle, as modified by Ito, with disclose the transfer of energy on the output shaft is determined to have stopped when the determined torque reaches essentially zero, as taught by Ito, with the motivation to allow current pauses during which the transfer of energy on the output shaft is stopped so that the acceleration energy caused during the current pulse is easily absorbed by the operator (Col. 7, ll. 46 – 55). 

Regarding claim 26, Stoelzle discloses the invention as recited in claim 20. 
Stoelzle does not explicitly disclose the processor executing the instructions controls the electric pulse tool to repeat said periods until a parameter value associated with tightening of a screw joint has been reached.
Ito teaches the processor (8, fig. 1) executing the instructions controls the electric pulse tool to repeat said periods until a parameter value associated with tightening of a screw joint has been reached (Col 6, l. 1 - col. 7, l. 64 describes controller 8 and how controller 8 executes instructions based on the determined torque to repeat the on-time/off-time of a current pulses until a target torque is reached associated with tightening of a fastener).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric pulse tool, as disclosed by Stoelzle, with the processor executing the instructions controls the electric pulse tool to repeat said periods until a parameter value associated with tightening of a screw joint has been reached, as taught by Ito, with the motivation to automatically tighten a screw joint to a predetermined torque as required by a work operation on a workpiece.

Regarding claim 27, Stoelzle, as modified by Ito, discloses the invention as recited in claim 26. 
Stoelzle does not explicitly disclose the parameter value associated with the tightening of the screw joint is torque.
Ito teaches the parameter value associated with the tightening of the screw joint is torque (Col 6, l. 1 -  col. 7, l. 64 describes controller 8 and how controller 8 executes instructions based on the determined torque to repeat the on-time/off-time of a current pulses until a target torque is reached associated with tightening of a fastener).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric pulse tool, as disclosed by Stoelzle, as modified by Ito, with the parameter value associated with the tightening of the screw joint is torque, as taught by Ito, with the motivation to automatically .

Claims 25 – 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stoelzle, in view of Yamada et al. (US 2002/0134172 A1), hereinafter Yamada.

Regarding claim 25, Stoelzle discloses the invention as recited in claim 21. 
Stoelzle does not explicitly discloses a position sensor, wherein the transfer of energy on the output shaft is determined based on a determined position change of the output shaft.
However, Yamada teaches a position sensor (7, 8a, 8b, fig. 1), wherein the transfer of energy on the output shaft (6, fig. 1) is determined based on a determined position change of the output shaft (6) ([0107], ll. 9 – 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric pulse tool, as disclosed by Stoelzle, with a position sensor, wherein the transfer of energy on the output shaft is determined based on a determined position change of the output shaft, as taught by Yamada, with the motivation to automatically tighten a screw joint to a predetermined rotation angle as required by a work operation on a workpiece.

Regarding claim 26, Stoelzle discloses the invention as recited in claim 20.

However, Yamada teaches the processor ([0102] describes a controller having the electronic components to process the inputs of detecting sensors 8a, 8b and output instructions to an output circuit 17) executing the instructions controls the electric pulse tool to repeat said periods until a parameter value associated with tightening of a screw joint has been reached (fig. 45 shows pulse signals repeated until a desired rotation angle is reached associated with tightening of a screw joint).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric pulse tool, as disclosed by Stoelzle, with the processor executing the instructions controls the electric pulse tool to repeat said periods until a parameter value associated with tightening of a screw joint has been reached, as taught by Yamada, with the motivation to automatically tighten a screw joint to a predetermined rotation angle as required by a work operation on a workpiece.

Regarding claim 28, Stoelzle, as modified by Yamada, discloses the invention as recited in claim 26.
Stoelzle does not explicitly disclose the parameter value associated with the tightening of the screw joint is angle.
However, Yamada teaches the parameter value associated with the tightening of the screw joint is angle ([0108], ll. 18 – 21).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        28 January 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731